                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     CUONG HUY DAO,                                 Case No. 19-cv-01074-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                        ORDER TO SHOW CAUSE
 United States District Court




                                  13
                                                v.

                                  14     J. ROBERTSON,

                                  15
                                                       Respondent.

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner Cuong Huy Dao seeks federal habeas relief under 28 U.S.C. § 2254 from
                                  19   his state convictions. The petition for such relief states cognizable claims. Accordingly,
                                  20   on or before July 1, 2019, respondent shall file an answer or a dispositive motion in
                                  21   response to the habeas petition.
                                  22                                        BACKGROUND
                                  23          In 2014, a Santa Clara County Superior Court jury convicted Dao of assault with a
                                  24   deadly weapon. Various sentencing enhancement allegations were found true. A sentence
                                  25   of 16 years in state prison was imposed. Dao unsuccessfully sought relief in the state
                                  26   courts. This federal habeas petition followed.
                                  27

                                  28
                                   1                                            DISCUSSION
                                   2            The Court may entertain a petition for writ of habeas corpus from a person claiming
                                   3   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
                                   4   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                   5   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                   6   the writ should not be granted, unless it appears from the application that the applicant or
                                   7   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                   8            Dao alleges (i) there was insufficient evidence to support the conviction for assault
                                   9   with a deadly weapon; (ii) defense counsel rendered ineffective assistance; (iii) the trial
                                  10   court failed to give appropriate jury instructions, and gave a coercive Allen charge; (iv) the
                                  11   prosecutor failed to present evidence helpful to the defense; (iv) the trial court wrongly
                                  12   denied Dao’s motions to change counsel; and (v) his sentence is erroneous.1 These
Northern District of California
 United States District Court




                                  13   allegations state claims for relief, when liberally construed.
                                  14                                           CONCLUSION
                                  15            1. The Clerk shall serve a copy of this order, the petition and all attachments
                                  16   thereto, on respondent and respondent’s counsel, the Attorney General for the State of
                                  17   California. The Clerk shall also serve a copy of this order on petitioner.
                                  18            2. On or before July 1, 2019, respondent shall file with the Court and serve on
                                  19   petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing Section
                                  20   2254 Cases, showing cause why a writ of habeas corpus should not be granted based on
                                  21   petitioner’s cognizable claims. Respondent shall file with the answer and serve on
                                  22   petitioner a copy of all portions of the state trial record that previously have been
                                  23   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  24            3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                  25   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                  26   answer is filed.
                                  27

                                  28   1
                                           Allen v. United States, 164 U.S. 492 (1896).
                                                                                       2
                                   1          4. In lieu of an answer, respondent may file, on or before July 1, 2019, a motion to
                                   2   dismiss on procedural grounds, as set forth in the Advisory Committee Notes to Rule 4 of
                                   3   the Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner
                                   4   shall file with the Court and serve on respondent an opposition or statement of non-
                                   5   opposition within thirty (30) days of the date the motion is filed, and respondent shall file
                                   6   with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                   7   opposition is filed.
                                   8          5. Petitioner is reminded that all communications with the Court must be served on
                                   9   respondent by mailing a true copy of the document to respondent’s counsel.
                                  10          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  11   Court and respondent informed of any change of address and must comply with the
                                  12   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
Northern District of California
 United States District Court




                                  13   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  14          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  15   be granted provided they are filed on or before the deadline they seek to extend.
                                  16          8. The filing fee has been paid. (Dkt. No. 11.)
                                  17          IT IS SO ORDERED.
                                  18   Dated: May 3, 2019
                                                                                         _________________________
                                  19
                                                                                         WILLIAM H. ORRICK
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
